internal_revenue_service number release date index number --------------------- --------------------------------------- ---------------------------------- -------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc fip b1 plr-160461-04 date date --------------------------- legend taxpayer ----------------------------------------------------------------------- operating partnership fund i fund ii corporation a corporation b -------------------------- ----------------------------------------------------------------------- corporation c partnership partnership date date date -------------------------- -------------------------- ------------------------ ------------------------ ---------------------- --------------- ---------------------------------- ----------------------------------------------- ------------------------------------------------- -------------------------------------------- -- --- --- ------ ------------------ ------------------- ----------------------- ------------------------- --------------------------- plr-160461-04 date date date date date a b c d e dear ----------- and of the procedure and administration regulations for taxpayer to file an election under sec_856 of the internal_revenue_code to treat corporation b as a taxable_reit_subsidiary trs facts investment_trust reit under subchapter_m of chapter of the code beginning with the taxable_year ended date taxpayer is a public reit whose common_stock is traded on the new york stock exchange it is a calendar_year taxpayer and uses the accrual_method of accounting taxpayer specializes primarily in acquiring developing leasing and managing multifamily apartment communities which it holds for long term investment taxpayer conducts substantially_all of its operations through an approximate a general_partnership interest in operating partnership this is in reply to a letter requesting an extension of time under sec_301_9100-1 taxpayer is a domestic_corporation that elected to be taxed as a real_estate -------- on date taxpayer created fund i the general_partner of fund i was taxpayer had previously made an election to treat corporation c as a trs of in the ticket to work and work incentives improvement act of p l plr-160461-04 was enacted and contained the reit modernization act rma which included a number of modifications to the rules governing reits the rma which is effective for tax years beginning after date allows a reit to own up to percent of the stock of a trs an interest in a trs provides a reit with the ability to perform activities indirectly that otherwise would result in impermissible income if performed directly by the reit as provided by the rma a corporation automatically is treated as a trs with respect to a reit if another trs holds more than percent of the total voting power or value of the outstanding shares of the corporation partnership whose b general_partner was corporation a after a restructuring corporation a was owned c by operating partnership and d by corporation c_corporation c was wholly owned by taxpayer and certain senior executives of taxpayer taxpayer effective as of date pursuant to sec_856 corporation a automatically qualified as a trs of taxpayer upon corporation c’s acquisition of more than percent of the total voting power of corporation a’s outstanding securities and therefore no separate election was made to treat corporation a as a trs of taxpayer partnership_interest in partnership the general_partner of fund ii corporation b entered into a subscription agreement with the operating partnership in which corporation b issued to the operating partnership e shares of its common_stock representing d of the issued and outstanding shares of corporation b as a result of taxpayer’s approximate a interest in the operating partnership taxpayer owned a corresponding approximate a indirect interest in corporation b as of date accordingly in the absence of a timely election by taxpayer and company b to treat company b as a trs of taxpayer taxpayer’s indirect interest in company b caused taxpayer to fail to satisfy the percent asset test under sec_856 for the calendar_quarter ended date reasons taxpayer erroneously believed that because no trs election with respect to corporation a had been made in connection with the formation of fund i that no trs election was required to be made with respect to corporation b however in the case of corporation a no trs election was required corporation a was owned more than by corporation c and taxpayer and corporation c had already made a trs corporation b was formed on date for the purpose of owning a b general taxpayer failed to make a timely election under sec_856 for the following taxpayer has submitted the affidavit of its first vice president treasurer and taxpayer also erroneously believed that it was not required to make a trs plr-160461-04 election because corporation b was not owned percent by a trs taxpayer was required to separately elect to treat corporation b as a trs of taxpayer election with respect to corporation b because although the operating partnership’s subscription agreement with respect to its shares of corporation b was executed on date corporation b neither owned assets nor conducted activities from the date of its formation until date on date taxpayer realized that a trs election with respect to corporation b was required to have been filed no later than date to protect taxpayer’s status as a reit taxpayer immediately took steps to apply for relief controller in support of this requested ruling law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs with respect to a reit sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect this treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation both the election and the revocation of trs status may be made without the consent of the secretary corporation other than a reit with respect to which a trs of such reit owns directly or indirectly securities possessing more than percent of the total voting power or total value of the outstanding securities of such corporation service announced the availability of form_8875 taxable_reit_subsidiary election pursuant to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the effective date of the election however depends on when the form_8875 is filed specifically the instructions provide that the effective date of the election cannot be more than months and days prior to the date of the filing of the election or more than months after the date of the filing of the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_856 provides that the term taxable_reit_subsidiary includes any in announcement 2001_1_cb_716 the internal_revenue_service plr-160461-04 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat corporation b as a trs of taxpayer as of date therefore taxpayer together with corporation b is granted a period of time not to exceed days from the date of this letter to submit form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer and corporation b is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of plr-160461-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s sincerely _____________________________ elizabeth a handler branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
